Jones, Judge:
In 1961 the claimant, Charleston Concrete Floor Company, was awarded a contract by the respondent State Road Commission to construct bridge number 2113 on Interstate Route 64. The claimant moved certain equipment onto the project site, some of which was owned by the claimant and some of which had been rented by the claimant for use on this project. Thereafter a delay and shutdown of work was occasioned by the necessity for the redesign of one of the bridge piers and the claimant’s equipment was immobilized for the period from July 19, 1963 through August 30, 1963. The claimant alleged damages in the amount of $24,680.35 for loss of use of its equipment during the time the project was shut down. Upon the hearing of this claim it was stipulated by counsel for the parties that the foregoing statements are true except as to the amount of damages and that the claimant was in no way responsible for the delay. It was further stipulated that certain enumerated items of equipment were idle for specified numbers of hours at agreed rates per hour, and that the total compensation which the claimant is entitled to receive is the sum of $9,713.78.
Upon consideration of the petition and the stipulation and statements of counsel, the Court is of opinion that the petition and stipulation present a valid claim within the jurisdiction of the Court and against the State of West Virginia which in equity and good conscience should be paid, and accordingly, it is the judgment of the Court that the claimant, Charleston Concrete Floor Company, should recover and it is hereby awarded the sum of $9,713.78.